Case 18-12221-K.]C Doc 333 Filed 11/14/18 Page 1 of 10

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

ln re; Chapter ll

ATD CORPORATION, el al.,] Case No. 18-12221 (KJC)

Debtors. (Jointly Administered)

Re: Docket No.§({ 3£7

\_/\_/\/\./\_/\_/\/\/

 

ORDER (I) APPROVING THE ADEQUACY OF THE
DISCLOSURE STATEMENT, (II) APPROVING THE SOLICITATION AND
NOTICE PROCEDURES, (III) APPROVING THE FORMS OF BALLOTS AND
NOTICES IN CONNECTION THEREWITH, (IV) SCHEDULING CERTAIN
DATES WITH RESPECT THERETO, AND (V) GRANTING RELATED RELIEF

 

Upon the motion (the “l\_/[_otiM”)2 of the above-captioned debtors and debtors in possession
(collectively, the “BIM”) for entry of an order (this “_(M”), approving (a) the Dl`sclosure
Statemenlfor the Amended Jol`m‘ Chapter 11 Plan ofReorganization of AT D Corporatl`on and Il‘s
Deblor Ajj‘z`ll`ales Pursuant to Chapler 11 of the Bankrupz‘cy Code (the “Disclosure Statement”);
(b) the Disclosure Statement Hearing Date and Disclosure Statement Hearing Notice; (c) the
Disclosure Statement Objection Deadline and Disclosure Statement Objection Response Deadline;
(d) the Voting Record Date, Solicitation Deadline, and Voting Deadline; (e) the manner and form
of the Solicitation Packages and the materials contained therein; (i) the Plan Supplement Notice;
(g) the Non-Voting Status Notices; (h) the form of notices to counterparties to Executory Contracts

and UneXpired Leases that Will be assumed or rejected pursuant to the Plan; (i) the Solicitation and

 

l The Debtors in these chapter ll cases, along With the last four digits of each Debtor’s federal tax identification
number, where applicable, include: ATD Corporation (3683); Acce|erate Holdings Corp. (0528); American Tire
Distributors Holdings, Inc. (6143); American Tire Distributors, Inc. (4594); Rubbr Automotive Services, LLC
(3334); The Hercules Tire & Rubber Company (3365); Teriy’s Tire Town Holdings, lnc. (7464); Tire Pros
Francorp (1361); and Hercules Asia Pacific, LLC (2499). The location of the Debtors’ service address in these
chapter l l cases is 12200 Herbert Wayne Court, Suite 150, Huntersville, North Carolina 280'78.

2 Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the l\/Iotion.

 

 

 

Case 18-12221-K.]C Doc 333 Filed 11/14/18 Page 2 of 10

Voting Procedures; (i) the Plan Objection Deadline, Confirmation Hearing Date, and Confirmation
Hearing Notice; and (k) approving dates and deadlines related thereto, all as more fully set forth
in the Motion; and upon the First Day Declaration; and this Court having jurisdiction over this
matter pursuant to 28 U.S.C. §§ 15 7 and 1334 and the Amended Standing Ora’er of Reference from
the United States District Court for the District of Delaware, dated February 29, 2012; and that
this Court may enter a final order consistent with Article Ill of the United States Constitution; and
this Court having found that venue of this proceeding and the Motion in this district is proper
pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court having found that the relief requested in
the Motion is in the best interests of the Debtors’ estates, their creditors, and other parties in
interest; and this Court having found that the Debtors’ notice of the Motion and opportunity for a
hearing on the l\/Iotion were appropriate under the circumstances and no other notice need be
provided; and this Court having reviewed the Motion and having heard the statements in support
of the relief requested therein at a hearing before this Court (the “He_aring”); and this Court having
determined that the legal and factual bases set forth in the Motion and at the Hearing establish just
cause for the relief granted herein; and upon all of the proceedings had before this Court; and after

due deliberation and sufficient cause appearing therefor, it is HEREBY ORDERED THAT:

l. The l\/Iotion is granted as set forth herein.
I. Approval of the Disclosure Statement.
2. The Disclosure Statement is hereby approved as providing Holders of Claims or

lnterests entitled to vote on the Plan with adequate information to make an informed decision as
to whether to vote to accept or reject the Plan in accordance with section ll25(a)(l) of the
Bankruptcy Code.

3. The Disclosure Statement (including all applicable exhibits thereto) provides

Holders of Claims, Holders of Interests, and other parties in interest with sufficient notice of the

 

Case 18-12221-K.]C Doc 333 Filed 11/14/18 Page 3 of 10

injunction, exculpation, and release provisions contained in Article Vlll ofthe Plan, in satisfaction
of the requirements of Bankruptcy Rule 3016(0).

II. Approval of the Disclosure Statement Hearing Notice.

4. The Disclosure Statement Hearing Notice, the form of which is attached hereto as
Exhibit 2, filed by the Debtors and served upon parties in interest in these chapter ll cases
beginning on October 15, 2018, constitutes adequate and sufficient notice of the hearing to
consider approval of the Disclosure Statement, the manner in Which a copy of the Disclosure
Statement (and exhibits thereto, including the Plan) could be obtained, and the time fixed for filing
objections thereto, in satisfaction of the requirements of the applicable provisions of the
Bankruptcy Code, the Bankruptcy Rules, and the Local Rules.

III. Approval of the Materials and Timeline for Soliciting Votes.

A. Approval of Key Dates and Deadlines With Respect to the Plan and
Disclosure Statement.

5. The following dates are hereby established (subject to modification as necessary)
with respect to the solicitation of votes to accept, and voting on, the Plan:

a. November 12a 2018 as the date for determining (i) which Holders of Claims
or Interests in the Voting Classes are entitled to vote to accept or reject the
Plan and receive Solicitation Packages in connection therewith and
(ii) whether Claims or Interests have been properly assigned or transferred
to an assignee pursuant to Bankruptcy Rule 300](e) such that the assignee
can vote as the Holder of the respective Claim or lnterest (the “Voting
Record Date”);

b. the Debtors shall distribute Solicitation Packages to Holders of Claims or
lnterests entitled to vote on the Plan by November 16, 2018, or as soon as
reasonably practicable thereafter (the “Solicitation Deadline”); and

c. all Holders of Claims or lnterests entitled to vote on the Plan must complete,
execute, and return their Ballots so that they are actually received by the
Notice and Claims Agent pursuant to the Solicitation and Voting
Procedures, on or before December 14, 2018, at 5:00 p.m. prevailing
Eastern Time (the “Voting Deadline”).

 

Case 18-12221-K.]C Doc 333 Filed 11/14/18 Page 4 of 10

B. Approval of the Form of, and Distribution of, Solicitation Packages to Parties
Entitled to Vote on the Plan.

6. ln addition to the Disclosure Statement and exhibits thereto, including the Plan and
this Order (without exhibits, except the Solicitation and Voting Procedures), the Solicitation
Packages to be transmitted on or before the Solicitation Deadline to those Holders of Claims or
Interests in the Voting Classes entitled to vote on the Plan as of the Voting Record Date, shall
include the following, the form of each of which is hereby approved:

a. an appropriate form of Ballot attached hereto as Exhibit 3A, Exhibit 3B,
Exhibit 3C, and Exhibit 3D respectively;3

b. the Cover Letter attached hereto as Exhibit 7; and
c. the Confirmation Hearing Notice attached hereto as Exhibit 8.
7. The Solicitation Packages provide the Holders of Claims or Interests entitled to

vote on the Plan with adequate information to make informed decisions With respect to voting on
the Plan in accordance with Bankruptcy Rules 2002(b) and 3017(d), the Bankruptcy Code, and the
Local Rules.

8. The Debtors shall distribute Solicitation Packages to all Holders of Claims or
Interests entitled to vote on the Plan on or before the Solicitation Deadline. Such service shall
satisfy the requirements of the Bankruptcy Code, the Bankruptcy Rules, and the Local Rules.

9. The Debtors are authorized, but not directed or required, to distribute the Plan, the
Disclosure Statement, and this Order to Holders of Claims or Interests entitled to vote on the Plan
in electronic format. The Ballots as well as the Cover Letter and the Confirmation Hearing Notice

will only be provided in paper form. On or before the Solicitation Deadline, the Debtors shall

 

3 The Debtors will make eveiy reasonable effort to ensure that any Holder of a Claim who has filed duplicate
Claims against the Debtors (whether against the same or multiple Debtors) that are classified under the Plan in
the same Voting Class, receives no more than one Solicitation Package (and, therefore, one Ballot) on account of
such Claim and with respect to that Class.

 

 

Case 18-12221-K.]C Doc 333 Filed 11/14/18 Page 5 of 10

provide complete Solicitation Packages to the U.S. Trustee and to all parties on the 2002 List as
of the Voting Record Date.

lO. Any party that receives the materials in electronic format but would prefer to
receive materials in paper format may contact the Notice and Claims Agent and request paper
copies of the corresponding materials previously received in electronic format (to be provided at
the Debtors’ expense).

ll. The Notice and Claims Agent is authorized to assist the Debtors in (a) distributing
the Solicitation Package, (b) receiving, tabulating, and reporting on Ballots cast to accept or reject
the Plan by Holders of Claims or Interests against the Debtors, (c) responding to inquiries from
Holders of Claims or Interests and other parties in interest relating to the Disclosure Statement, the
Plan, the Ballots, the Solicitation Packages, and all other related documents and matters related
thereto, including the procedures and requirements for voting to accept or reject the Plan and for
objecting to the Plan, (d) soliciting votes on the Plan, and (e) if necessary, contacting creditors
regarding the Plan as soon as practicable thereafter.

l2. The Notice and Claims Agent is also authorized to accept Ballots via electronic
online transmission solely through a customized online balloting portal on the Debtors’ case
website. The encrypted ballot data and audit trail created by such electronic submission shall
become part of the record of any Ballot submitted in this manner, and the creditor’s electronic
signature will be deemed to be immediately legally valid and effective. Ballots submitted via the
customized online balloting portal shall be deemed to contain an original signature

l3. All votes to accept or reject the Plan must be cast by using the appropriate Ballot.

All Ballots must be properly executed, completed, and delivered according to their applicable

voting instructions by: (a) first-class mail, in the return envelope provided with each Ballot;

 

Case 18-12221-K.]C Doc 333 Filed 11/14/18 Page 6 of 10

(b) overnight delivery; or (c) personal delivery, so that the Ballots are actually received by the
Notice and Claims Agent no later than the Voting Deadline at the return address set forth in the
applicable Ballot. Alternatively, Ballots may be submitted via an electronic Ballot through the
Notice and Claims Agent’s on-line electronic Ballot submission portal at www.kccllc.net/ATD by
no later than the Voting Deadline. The Debtors are authorized to extend the Voting Deadline in
their discretion, in consultation with both the Term Lender Committee and the Consenting
Noteholders, and without further order of the Court. Beneficial Holders must properly execute,
complete, and deliver Beneficial Holder Ballots to their respective Nominee in sufficient time so
that the Nominees may verify, tabulate, and include such Beneficial Holder Ballots in a Master
Ballot and return the Master Ballots, so that they are actually received by the Notice and Claims
Agent no later than the Voting Deadline.

C. Approval of the Confirmation Hearing Notice.

l4. The Confirmation Hearing Notice, in the form attached hereto as Exhibit 8 filed by
the Debtors and served upon parties in interest in these chapter ll cases on or before the
Solicitation Deadline, constitutes adequate and sufficient notice of the hearings to consider
approval of the Plan, the manner in which a copy of the Plan could be obtained, and the time fixed
for filing objections thereto, in satisfaction of the requirements of the applicable provisions of the
Bankruptcy Code, the Bankruptcy Rules, and the Local Rules. The Debtors shall publish the
Confirmation Hearing Notice (in a format modified for publication) one time on or before the
Publication Deadline in The New York Times (Naz‘l'onal Edz`tl'on) and USA Today (National
Editl'on).

D. Approval of Notice of Filing of the Plan Supplement.

l5. The Debtors are authorized to Send notice of the filing of the Plan Supplement,

which will be filed and served twelve days prior to the Confirmation Hearing, substantially in the

Case 18-12221-K.]C Doc 333 Filed 11/14/18 Page 7 of 10

form attached hereto as EXhibit 9, on the date the Plan Supplement is filed pursuant to the terms
of the Plan.

E. Approval of the Form of Notices to Non-Voting Classes.

l6. Except to the extent the Debtors determine otherwise, the Debtors are not required
to provide Solicitation Packages to Holders of Claims or Interests in Non-Voting Classes, as such
Holders are not entitled to vote on the Plan. lnstead, on or before the Solicitation Deadline, the
Notice and Claims Agent shall mail (first-class postage pre-paid) a Non-Voting Status Notice in
lieu of Solicitation Packages, the form of each of which is hereby approved, to those parties,
outlined below, who are not entitled to vote on the Plan:

a, Unimpaired Claims--Conclusively Presumed to Accept. Holders of
Claims in Classes l, 2, 3, and 6 are not lmpaired under the Plan and,
therefore, are conclusively presumed to have accepted the Plan. As such,
Holders of such Claims will receive a notice, substantially in the form
attached to the Order as EXhibit 4, in lieu of a Solicitation Package.

b. lmpaired Claims and Interests_Deemed to Rejecl. Holders of Claims in
Class 8 are conclusively deemed to have rejected the Plan pursuant to
section ll26(f) or section ll26(g) of the Bankruptcy Code and will receive
a notice, substantially in the form attached to the Order as EXhibit 5, in lieu
of a Solicitation Package.

c. Disputed Claims. Holders of Claims or Interests that are subject to a
pending objection by the Debtors are not entitled to vote the disputed
portion of their Claim or Interest. As such, any Holders of such Claims or

Interests will receive a notice, substantially in the form attached to the order
as EXhibit 6.

l7. The Debtors will not provide the Holders of Class 7 lntercompany Claims and Class
9 lntercompany Interests with a Solicitation Package or any other type of notice in connection with
this solicitation

18. The Debtors are not required to mail Solicitation Packages or other solicitation

materials to: (a) Holders of Claims or Interests that have already been paid in hill during these

chapter l l cases or that are authorized to be paid in full in the ordinary course of business pursuant

 

 

Case 18-12221-K.]C Doc 333 Filed 11/14/18 Page 8 of 10

to an order previously entered by this Court or (b) any party to whom the Disclosure Statement
Hearing Notice was sent but was subsequently returned as undeliverable.

F. Approval of Notice to Contract and Lease Counterparties.

l9. The Debtors are authorized to mail a notice of assumption or rejection of any
Executory Contracts or Unexpired Leases (and any corresponding cure claims), in the form
attached hereto as EXhibit 10 and EXhibit 11 to the applicable counterparties to Executory
Contracts and Unexpired Leases that will be assumed or rejected pursuant to the Plan (as the case
may be), within the time periods specified in the Plan.

IV. Approval of the Solicitation and Voting Procedures.

20. The Debtors are authorized to solicit, receive, and tabulate votes to accept the Plan
in accordance with the Solicitation and Voting Procedures attached hereto as EXhibit 1, which are
hereby approved in their entirety.

21. Any party wishing to file a motion under Bankruptcy Rule 301 S(a) to temporarily
allow a Claim or Interest for purposes of voting to accept or reject the Plan shall have until ten
(10) days from the later of (a) the mailing of the Confirmation Hearing Notice and (b) the filing of
a claim objection to file such a motion. The Debtors and other parties in interest shall have until
the date that is ten (10) days prior to the Voting Deadline as the deadline by which the Debtors or
other parties in interest must file objections to any motion filed pursuant to Bankruptcy Rule
3018(a).

V. Approval of Procedures for Confirming the Plan.

A. Approval of the Timeline for Filing Objections to the Plan and Confirming
the Plan.

22. The following dates are hereby established with respect to filing objections to the

Plan and confirming the Plan:

 

Case 18-12221-K.]C Doc 333 Filed 11/14/18 Page 9 of 10

a. December 14, 2018, at 4:00 p.m. prevailing Eastern Time shall be date by
which objections to the Plan must be filed with the Court and served so as
to be actually received by the appropriate notice parties (as identified

below) (the “Plan Objection Deadline”);

b. December 17, 2018, at 4:00 p.m. prevailing Eastern Time shall be the date
by which responses to objections to the Plan must be filed with the Court
(the “Plan Obiection Replv Deadline”), and the Debtors (and any other
parties in interest that support confirmation of the Plan) shall file their brief
or other pleadings in support of Confirmation of the Plan (the
“Confirmation Brief Deadline”);

 

c. December 18, 2018 shall be the date by which the voting certification must
be filed with the Court; and

d. the Court shall consider Confirmation of the Plan at the hearing to be held
on December 19, 2018. at 10:00 a.m. prevailing Eastern Time
(the “Confirmation Hearing Date”).

B. Approval of the Procedures for Filing Objections to the Plan.

23. Objections to the Plan will not be considered by the Court unless such objections
are timely filed and properly served in accordance with this Order. Specifically, all objections to
confirmation of the Plan or requests for modifications to the Plan, if any, M: (a) be in writing;
(b) conform to the Bankruptcy Rules and the Local Rules; (c) state, with particularity, the legal
and factual basis for the objection and, if practicable, a proposed modification to the Plan (or
related materials) that would resolve such objection; and (d) be filed with the Court
(contemporaneously with a proof of service) and served upon the notice parties so as to be My
received on or before December 14. 2018, at 4:00 p.m. prevailing Eastern Time by each of the
notice parties identified in the Confirmation Hearing Notice.

24. Nothing in this Order shall be construed as a waiver of the right of the Debtors or
any other party in interest, as applicable, to object to a proof of claim after the Voting Record Date.

25. All time periods set forth in this Order shall be calculated in accordance with

Bankruptcy Rule 9006(a).

 

 

 

 

Case 18-12221-K.]C Doc 333 Filed 11/14/18 Page 10 of 10

26. The Debtors are authorized to take all actions necessary to effectuate the relief
granted pursuant to this Order in accordance with the Motion.
27. The Court retains jurisdiction with respect to all matters arising from or related to

the interpretation or implementation of this Orde “’“"` l, '_ (
Dated; j§i§‘,;l ij , 2018 j 't/\" fA\/‘/t/,/\
Wilmington, Delaware The Ho orable Kev n J. Carey
United tates Barik?uptcy Jud

 

10

 

